Terminal Disclaimer
The terminal disclaimer filed on 6 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,433,868 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neil Gershon on 18 August 2022.

The application has been amended as follows: 

Claim 1 (amended)
An atherectomy device for removing deposits such as plaque from an interior of a vessel comprising:
an outer member having a distal end;
a rotatable shaft positioned for rotational movement within the outer member and fixed axially within the outer member, the shaft having a longitudinal axis, a distal region and a distalmost edge; and
a rotatable tip having a proximal end and a distal end, the proximal end of the rotatable tip positioned distally of the distalmost edge of the outer member to create a fixed gap between the proximal end of the rotatable tip and the distalmost edge of the outer member, the rotatable tip mounted to the distal region of the rotatable shaft and having a longitudinal axis and mounted to the rotatable shaft for rotation about its longitudinal axis upon rotation of the rotatable shaft, the rotatable shaft including a guidewire lumen for receiving a guidewire to enable over the wire insertion of the device;
wherein the rotatable tip comprises a rotatable bit having a proximalmost end and a distalmost end and a distance between the proximalmost end and the distalmost end remains constant during delivery and use of the device to define a fixed length; and
wherein a cutting surface of the rotatable bit contacts and removes the deposits from the vessel.

Cancel claims 26 and 27.

Reasons for Allowance
Claims 1-7, 9-13, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an atherectomy device for removing deposits such as plaque from an interior of a vessel, the device comprising: a rotatable tip (comprising a cutting surface) having a proximalmost end and a distalmost end and a distance between the proximalmost end and the distalmost end remains constant during delivery and use of the device to define a fixed length; and a fixed gap between the proximal end of the rotatable tip to the distal opening of an outer member during delivery and use of the device. US Patent 5,490,859 discloses a fixed gap between the proximal end of the rotatable tip to the distal opening of an outer member but does not disclose the rotatable tip having a fixed length. References such as US Patent 5,584,843 disclose rotatable tips having a fixed length but do not disclose the fixed gap. No reasonable combination could be found to disclose or suggest a device having both limitations.
For claim 9, the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an atherectomy device for removing deposits such as plague from an interior of a vessel comprising: an outer member having a distal end; a shaft within the outer member that is rotatable relative to the outer member but axially fixed; and a rotatable tip having a proximal end positioned distally of the distalmost edge of the outer member to create a fixed gap, the rotatable tip mounted to the shaft for rotation upon rotation of the shaft, wherein the first component is composed of a material having a density greater than the second component. US Patent 5,490,859 discloses wires composed of multiple materials. However, each wire is composed of the same materials. No reasonable combination could be found to disclose or suggest modifying the wires so that one wire has a material with a greater density than any material in a second wire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771   

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771